SCHEDULE A to the Investment Sub-Advisory Agreement (as amended on March 16, 2012 to add Orinda SkyView Macro Opportunities Fund) Series of Advisors Series Trust Annual Sub-Advisory Fee Rate as a Percentage of Fund’s Average Daily Net Assets Orinda SkyView Multi-Manager Hedged Equity Fund 1.55%, less all other Sub-Advisory Fees Paid to other Sub-Advisors Orinda SkyView Macro Opportunities Fund 0.55% of the Fund’s average daily net assets ADVISORS SERIES TRUST ORINDA ASSET MANAGEMENT, LLC on behalf of the Funds listed on Schedule A By:/s/ Douglas G. Hess By:/s/ Craig M. Kirkpatrick Name:Douglas G. Hess Name:Craig M. Kirkpatrick Title:President Title:President SKYVIEW ASSET MANAGEMENT, LLC By:/s/Steven J. Turi Name:Steven J. Turi Title:Managing Partner A-1
